                    Case 18-14506-LMI       Doc 187     Filed 10/03/18     Page 1 of 2




      ORDERED in the Southern District of Florida on October 2, 2018.




                                                   Laurel M. Isicoff
                                                   Chief United States Bankruptcy Judge




_____________________________________________________________________________



                               UNITED STATES BANKRUPCTY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI, FLORIDA
                                       www.flsb.uscourts.gov


      In re:                                                     CASE NO. 18-14506-BKC-LMI
      MIAMI BEVERLY, LLC                                         Chapter 11 (Lead Case)

                                                                 Jointly Administered

      1336 NW 60, LLC                                            CASE NO.     18-14509-BKC-LMI
      REVEREND, LLC                                              CASE NO.     18-14510-BKC-LMI
      13300 ALEXANDRIA DR HOLDINGS, LLC                          CASE NO.     18-14511-BKC-LMI
      THE HOLDINGS AT CITY, LLC                                  CASE NO.     18-14512-BKC-LMI

                    Debtors.

      _______________________________/

       ORDER DENYING CREDITOR, CITY OF MIAMI’S, MOTION FOR SUBSTANTIVE
         CONSOLIDATION OF DEBTOR ENTITIES AND AFFILIATED NON-DEBTOR
                              ENTITY [ECF #161]

             THIS CAUSE having come before the Court on September 26, 2018, and the Court having

      reviewed the Motion and file and considered the Motion without an evidentiary hearing:
                Case 18-14506-LMI        Doc 187       Filed 10/03/18    Page 2 of 2



ORDERS that the Motion be Denied without prejudice.

                                                 ###

Submitted by:


Barnaby Min, Esq.
Rachel S. Glorioso Dooley, Esq.
City of Miami, a Municipal Corporation
Creditor
444 SW 2 Avenue, Suite 945
Miami, Florida 33130
Telephone: 305-416-1800
Facsimile: 305-416-1801
Email: bmin@miamigov.com
Email: rsdooley@miamigov.com

Copies furnished to:
Rachel Dooley, Esq.
Attorney Dooley is directed to serve copies of this order on all interested parties and to file a
certificate of service.
